SULLIVAN, J.
The respondent was arrested and tried for the crime of assault with intent to commit murder, and convicted of the crime of assault with, a deadly weapon, whereupon a motion in arrest of .judgment was made, and sustained by the court, from which order this appeal was taken. The ground of the motion in arrest of judgment was that the court bad no jurisdiction to try the defendant, for the reason that the law had not been complied with in his arrest and preliminary examination. The facts as to the arrest and preliminary examination are substantially the same as the facts in State v. Clark, ante, p. 7, 35 Pac. 710, and on the authority of that case the judgment of the trial court on said motion ought to be reversed, and it is so ordered.
Huston, C. J"., and Morgan, J., concur.